NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


    ATAIN SPECIALTY INSURANCE
    COMPANY,

                       Plaintiff,

                       v.
                                                    Case No. 3:20-cv-13080 (BRM) (TJB)
    NOE DA SILVA, RIDGEWAY PROPERTY
                                                                    OPINION
    HOLDINGS, LLC, PLATINUM
    DEVELOPERS, LLC, REDMOUNT
    AERIALS, LLC, THE GOMEZ
    CONSTRUCTION, LLC d/b/a GOMEZ
    CONSTRUCTION,

                     Defendants.


MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion to Dismiss (ECF No. 18) filed by Defendant Platinum

Developers, LLC (“Platinum”) requesting the Court decline to exercise jurisdiction over Plaintiff

Atain Specialty Insurance Company’s (“Plaintiff”) Complaint seeking declaratory judgment

pursuant to Brillhart-Wilton abstention grounds. Defendant Noe Da Silva (“Da Silva”) 1 also filed

a Motion to Dismiss (ECF No. 20) adopting Platinum’s argument (Da Silva and Platinum together,

“Moving Defendants”). Plaintiff opposes both motions. (ECF No. 22.) Pursuant to Federal Rule

of Civil Procedure 78(b), this Court did not hear oral argument. For the reasons set forth herein

and for good cause shown, Moving Defendants’ Motions to Dismiss (ECF Nos. 18, 20) are

DENIED without PREJUDICE.


1
 The Court notes the parties differ on the stylizing of Defendant Noe Da Silva’s last name. For
example, in the Complaint, the defendant’s last name appears as “DaSilva.” (ECF No. 1 ¶ 2.) For
purposes of consistency, the Court refers to the defendant as “Da Silva.”
I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In considering the Motions to Dismiss, the Court accepts the factual allegations in the

Complaint as true and draws all inferences in the light most favorable to Plaintiff. See Phillips v.

Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also considers any “document

integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig.,

114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Digit. Equip. Corp., 82 F.3d 1194, 1220 (1st

Cir. 1996)).

       On June 1, 2020, Da Silva filed a complaint in the Superior Court of New Jersey, Essex

County alleging that, while in the scope of his employment as a construction worker engaged to

construct houses, he sustained bodily injuries 2 from a fall located on premises owned, maintained,

and/or supervised by Defendant Ridgeway Property Holdings, LLC (“Ridgeway”) (hereinafter,

the “Underlying Action”). (See ECF No. 1 ¶¶ 14–19; ECF No. 18-2 at 22.) Da Silva seeks damages

due to the alleged hazardous condition of the premises and his sustained injuries against: (1)

Platinum, which Da Silva alleges was or acted in the capacity of general contractor for the

construction of the houses; (2) Ridgeway, which Da Silva alleges acted in the capacity of a

property management company; and (3) Redmount Aerials, LLC, which Da Silva alleges acted in

the capacity of an equipment lessor. (ECF No. 18-2 at 19–20.) 3

       The present matter, which stems from the pending Underlying Action, concerns a dispute

over insurance coverage and indemnity. On September 23, 2020, Plaintiff filed the Complaint




2
 Da Silva’s injuries include, among other things, “multiple spinal fractures and dislocations,” and
“paralysis from the waist down.” (ECF No. 18-2 at 22.)
3
 Da Silva also brought suit against ERS Construction, LLC (“ERS Construction”), which Da Silva
alleges acted in the capacity of the framing contractor and employed Da Silva, but contends “ERS
Construction is named in th[e] [State] [A]ction] for Discovery Purposes only.” (Id. at 20.)
                                                 2
pursuant to diversity jurisdiction under 28 U.S.C. § 1332(a)(1) and the Declaratory Judgment Act,

28 U.S.C. §§ 2201-2202 (the “DJA”). (ECF No. 1 ¶¶ 11–12.) Plaintiff’s Complaint seeks a judicial

declaration that (1) Plaintiff is “not obligated to defend or indemnify” Ridgeway or to “pay any

judgment, settlement, verdict or other award” in the Underlying Action, and (2) Plaintiff’s “policy

is excess insurance” and Plaintiff “is not obligated to defend or indemnify the defendant Ridgeway,

or to pay any judgment, settlement, verdict or other award in [the Underlying Action] until all

other insurance is exhausted by payment of settlement, judgment or verdict.” (Id. ¶¶ 27, 35.)

Plaintiff makes clear “Defendants DaSilva, Platinum and Redmount and The Gomez Construction,

LLC, are joined herein in order that they be bound by the Judgment of this Court as they have an

interest in the presence or absence of insurance coverage for the defendant Ridgeway in the

[Underlying Action].” (Id. ¶ 37.) Plaintiff alleges it issued to Ridgeway, as the named insured, a

Commercial General Liability policy (the “Policy”) for the policy period of March 4, 2019 through

March 4, 2020. (Id. ¶ 20.) 4 A “Notice of Claim” dated June 23, 2020 placed Plaintiff on notice of

the Underlying Action. (Id. ¶ 22.) Thereafter, Plaintiff conducted an insurance coverage

investigation. Based upon that investigation, Plaintiff issued Ridgeway a “Notice of Reservation

of Rights” dated July 14, 2020. (Id. ¶ 23.) The Notice of Reservation of Rights advised Ridgeway

that Plaintiff would “undertake to defend Ridgeway in the [Underlying Action] but concomitantly

reserved its right to deny and disclaim all coverage at a later date.” (Id. ¶ 24.) Ultimately, Plaintiff

concluded the insurance coverage for the “allegations of bodily injury in the [Underlying Action]

is excluded” under the Policy. (Id. ¶ 27.) 5



4
 Da Silva fell from the roofline of a house under construction on June 6, 2019. (See ECF No. 18-
2 at 19, 22.)
5
    Specifically, Plaintiff contends the allegations of the Underlying Action assert a claim for


                                                   3
       On November 24, 2020, Platinum filed a Motion to Dismiss the Complaint seeking

declaratory judgment pursuant to Brillhart-Wilton abstention grounds. (ECF No. 18.) On

December 4, 2020, Da Silva filed a Motion to Dismiss adopting Platinum’s arguments. (ECF No.

20.) 6 On January 5, 2021, Plaintiff opposed the Motions to Dismiss arguing, among other things,

that dismissal is not appropriate because the Underlying Action is not “parallel” to this case.

(ECF No. 22.) On January 12, 2021, Platinum filed a reply. (ECF No. 23.)

II.    LEGAL STANDARD

       In general, the party “asserting jurisdiction[] bear[s] the burden of proving that jurisdiction

exists.” Castro v. United States Dep’t of Homeland Sec., 835 F.3d 422, 429 (3d Cir. 2016) (citation

marks omitted) (quoting Nuveen Mun. Trust ex rel. Nuveen High Yield Mun. Bond Fund v.

WithumSmith Brown, P.C., 692 F.3d 283, 293 (3d Cir. 2012)). However, a motion requesting that

a district court decline to exercise jurisdiction over a DJA claim does not implicate a defect in

federal subject matter jurisdiction. Reifer v. Westport Ins. Corp., 751 F.3d 129, 133 (3d Cir. 2014).



               bodily injury to an employee, subcontractor, employee of any
               subcontractor, independent contractor, employee of any
               independent contractor, temporary worker, leased worker or
               volunteer worker of any insured or any person performing work or
               services for any insured arising out of and in the course of
               employment by or service to any insured for which any insured may
               be held liable as an employer or in any other capacity.

(Id. ¶ 26) (internal quotations omitted).

According to Plaintiff, such allegations are “excluded by direct application of Coverage A,
Exclusion 2. (e) (‘Employer’s Liability’) as replaced by the Endorsement entitled ‘Employees,
Subcontractors, Independent Contractors Temporary Workers, Leased Workers or Volunteers.’”
(Id. ¶ 27.)
6
 Specifically, Da Silva “joins in and relies upon the Certification, Declaration and Brief filed by”
Platinum “on November 24, 2020 [] and all arguments contained therein and incorporates same
here as if set forth in their entirety.” (ECF No. 20-1 at 1.)


                                                 4
Rather, the decision to exercise jurisdiction over DJA claims is committed to the “substantial

discretion” of the district court, as informed by a list of factors enumerated by the Third Circuit.

Id. at 137–48. 7

III.    DECISION

        The DJA provides that a court “may declare the rights and other legal relations of any

interested party seeking such declaration.” 28 U.S.C. § 2201(a) (emphasis added). The permissive

language of the DJA “confer[s] on federal courts unique and substantial discretion in deciding

whether [in the first instance] to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S.

277, 286 (1995). In other words, “district courts are authorized, ‘in the sound exercise of [their]

discretion, to stay or to dismiss an action seeking a declaratory judgment before trial or after all

arguments have drawn to a close.’” Reifer, 751 F.3d at 139 (quoting Wilton, 515 U.S. at 286).

Nevertheless, “[a] federal district court’s discretion to decline jurisdiction depends on whether the

complaint seeks legal or declaratory relief.” Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 227

(3d Cir. 2017). As such, when an action contains independent legal claims, “federal courts have a

‘virtually unflagging obligation’ to exercise jurisdiction.” Id. (citation omitted). When, however,

an action seeks only declaratory relief, without independent legal claims, courts may decline

jurisdiction if appropriate. Id. Importantly, it is undisputed, here, that Plaintiff seeks only

declaratory relief under the DJA and asserts no other independent legal claims in its Complaint.




7
  Based on the pleadings, the Court is satisfied the requirements of § 1332 have been met with
complete diversity among the parties (Plaintiff is a citizen of Michigan and all named defendants
are citizens of New Jersey) and the amount in controversy exceeds $75,000. (See ECF No. 1 at 1–
2.); Brillhart v. Excess Ins. Co. of America, 316 U.S. 491, 494 (1942); Muhlbaier v. Specialized
Loan Servicing LLC, Civ. A. No. 18-00125, 2018 WL 3238832, at *2 (D.N.J. July 3, 2018).



                                                   5
See Mark Daniel Hosp., LLC v. AmGUARD Ins. Co., 495 F. Supp. 3d 328, 333 (D.N.J. 2020); see

also Mattdogg, Inc. v. Philadelphia Indem. Ins. Co., Civ. A. No. 206889, 2020 WL 6111038, at

*3 (D.N.J. Oct. 16, 2020).

       The DJA is commonly invoked by insurance companies “to seek a declaratory judgment

on a purely state law matter” in federal court based on diversity subject matter jurisdiction. Reifer,

751 F.3d. at 141. In response to such cases, the Third Circuit has previously observed “[t]he desire

of insurance companies and their insureds to receive declarations in federal court on matters of

purely state law has no special call on the federal forum.” State Auto Ins. Cos. v. Summy, 234 F.3d

131, 136 (3d Cir. 2000). Consequently, it became common practice for district courts “to decline

to exercise jurisdiction over declaratory judgment actions, involving an insurance company, that

are solely brought on diversity, and have no federal question or interest.” Reifer, 751 F.3d at 142

(citation omitted). This principle is especially relevant because the interest of a state “in resolving

its own law must not be given short shrift simply because one party or, indeed, both parties,

perceive some advantage in the federal forum.” Summy, 234 F.3d at 136. Where state law is

uncertain or undetermined, the proper relationship between federal and state courts counsels

district courts to “step back” and be “particularly reluctant” to exercise DJA jurisdiction. Id. at

135–36. The fact that district courts are limited to predicting—rather than establishing—state law

requires “serious consideration” and is “especially important in insurance coverage cases.” Id. at

135; see Mattdogg, 2020 WL 6111038, at *6.

       In Reifer, however, the Third Circuit cautioned against “declining jurisdiction per se” in

insurance coverage cases, because a “wholesale, ‘revolving door’ dismissal of such cases” would

evidence neither sound nor reasoned discretion. Id. at 147 (citing Wilton, 515 U.S. at 286 and

Bituminous Coal Operators’ Assoc., Inc. v. Int’l Union, United Mine Workers of Am., 585 F.2d



                                                  6
586, 596 (3d Cir. 1978)) (citations omitted). The Third Circuit instructed district courts to consider

a non-exhaustive list of factors when determining whether to exercise jurisdiction over such

declaratory judgment actions, including:

       (1) the likelihood that a federal court declaration will resolve the uncertainty of obligation
       which gave rise to the controversy;
       (2) the convenience of the parties;
       (3) the public interest in settlement of the uncertainty of obligation;
       (4) the availability and relative convenience of other remedies;
       (5) a general policy of restraint when the same issues are pending in a state court;
       (6) avoidance of duplicative litigation;
       (7) prevention of the use of the declaratory action as a method of procedural fencing or as
       a means to provide another forum in a race for res judicata; and
       (8) (in the insurance context), an inherent conflict of interest between an insurer’s duty to
       defend in a state court and its attempt to characterize that suit in federal court as falling
       within the scope of a policy exclusion.
Reifer, 751 F.3d at 146. Importantly, “[t]he existence of pending parallel state proceedings

militates significantly in favor of declining jurisdiction, although it alone does not require doing

so.” Id. at 144–45. As such, when a parallel proceeding exists, a district court should decline to

exercise jurisdiction unless the district court has “rigorous[ly] ensur[ed] [itself] that the existence

of pending parallel state proceedings is outweighed by opposing factors.” Id. at 145.

       A.      Existence of a Parallel State Proceeding

       In considering whether to exercise jurisdiction over a declaratory action, “[c]ourts should

first determine whether there is a ‘parallel state proceeding.’” Kelly v. Maxum Specialty Ins. Grp.,

868 F.3d 274, 282 (3d Cir. 2017) (quoting Reifer, 751 F.3d at 143, 146). The existence of a parallel

state proceeding is “but one factor for courts to consider”—however, it is “a significant factor that

is treated with ‘increased emphasis.’” Id. (quoting Reifer, 751 F.3d at 144); see also Colony Ins.

Co. v. Troensa Constr., Inc., Civ. A. No. 1703577, 2018 WL 4676038, at *8 (D.N.J. Sept. 28,

                                                  7
2018) (providing that the court “presumed it had jurisdiction” after finding no parallel proceeding).

Stated another way, “the existence of a parallel state proceeding ‘militates significantly in favor of

declining jurisdiction.’” Kelly, 868 F.3d at 282 (quoting Reifer, 751 F.3d at 144–45). In the Third

Circuit, cases are parallel only when there is “a substantial similarity in issues and parties[.]” Kelly,

868 F.3d at 284. “[T]he mere potential or possibility that two proceedings will resolve related

claims between the same parties” is not enough. Id. at 283–84; Cont’l Indem. Co. v. H&M Int’l

Transportation, Inc., Civ. A. No. 18-14701, 2019 WL 1379884, at *2 (D.N.J. Mar. 26, 2019).

        Here, the parties dispute whether the Underlying Action should be considered a parallel

proceeding. Moving Defendants argue, among other things, “all relevant [Reifer] factors militate

in favor of abstention,” because, “all defendants to the federal action are parties to the state court

action,” there are “additional parties in the state court action . . . who were not named in the federal

complaint,” and therefore, “the state court action, unlike the federal action, affords a clear

opportunity for all claims as to all parties to be heard and resolved in a single action.” (ECF No.

18-3 at 7.) Plaintiff opposes arguing there is no parallel state proceeding, because among other

things, “there is no companion underlying Declaratory Judgment Action involving [Plaintiff]

which seeks to establish coverage eligibility . . . [and] none of the moving defendants have

indicated that they wish to pursue such a lawsuit.” (ECF No. 22 at 17.) Plaintiff further contends,

                Atain is not a party to the underlying Litigation Matter. The claims
                asserted by Atain seek a judicial declaration of the rights and
                responsibilities of Atain and Ridgeway under a policy of insurance.
                They will likely also address the responsibility of other insurers for
                insurance coverage for Ridgeway in connection with DaSilva’s
                accident. These claims are not “truly duplicative”, “effectively the
                same”, nor “identical” to DaSilva’s claims for personal injuries.
                While the two claims may share some similar discovery, their focus
                is inherently different. The declaratory Judgment Action and the
                personal injury action seek distinct separate relief.

(Id. at 17.)


                                                   8
       The Court agrees with Plaintiff. Here, Plaintiff is not a named party in the Underlying

Action and the questions of whether Plaintiff has a duty to indemnify and defend Ridgeway are

distinct issues that are separate and apart from whether the named defendants in the Underlying

Action are liable for Da Silva’s personal injuries. Therefore, the resolution of the Underlying

Action will not resolve the issue concerning Plaintiff’s obligation to defend and indemnify

Ridgeway. See Evanston Ins. Co. v. Neuromonitoring Techs., Inc., Civ. A. No. 18-11497, 2019

WL 1916203, at *3 (D.N.J. Apr. 30, 2019). 8 Indeed, in Kelly, 868 F.3d at 287, the Third Circuit

held that “issues involved in separate state and federal lawsuits – the extent of the [insured party’s]

liability to the injured persons and the extent of coverage owed by the insurer to the [insured party],

respectively – were distinct,” and not parallel. See id. (“The issue of coverage is not necessary to

the resolution of the state action.”). Likewise, the two related proceedings here are not parallel.

Therefore, this Court assumes jurisdiction is appropriate unless opposing factors weigh against

exercising jurisdiction. Evanston, 2019 WL 1916203, at *3; Cont’l Indem. Co., 2019 WL 1379884,

at *3 (noting that Kelly creates a “per se presumption that an insurer’s declaratory judgment action

is distinct from underlying tort actions in state court where the insurer is a non-party”). With a

finding of no parallel proceeding, this Court presumes it has jurisdiction and now considers the

remaining factors laid out in Reifer. See Excel Pharmacy Servs., LLC v. Liberty Mut. Ins. Co., 825

F. App’x 65, 69 (3d Cir. 2020); Colony Ins. Co., 2018 WL 4676038, at *8.




8
  See Trustgard Ins. Co. v. Fagan, Civ. A. No. 18-0714, 2018 WL 3631935, at *3 (M.D. Pa. July
31, 2018) (finding no parallel state proceeding where the question of the insurance company’s
obligations was not present in the state action and the insurance company was not a party to the
state action); Foremost Ins. Co. v. Nosam, LLC, Civ. A. No. 17-2843, 2018 WL 417035, at *2
(E.D. Pa. Jan. 12, 2018) (finding no parallel state proceeding because the state negligence action
“will not resolve the issue in this case of whether Foremost [Insurance Co.] has a duty to defend
and indemnify”).


                                                  9
       B.      The Reifer Factors 9

       The first Reifer factor contemplates the likelihood that a federal court declaration will

resolve the uncertainty giving rise to the controversy. Id. at 146. Plaintiff’s declaratory judgment

action seeks to resolve a coverage dispute that hinges on various exclusions in the Policy. Clearly,

a decision by this Court will resolve the uncertainty of Plaintiff’s obligation to defend and

indemnify Ridgeway, which are legal determinations federal district courts are routinely asked to

make. Therefore, this factor weighs in favor of this Court’s exercise of discretionary jurisdiction.

Colony Ins. Co., 2018 WL 4676038, at *8; see BCB Bancorp. v. Progressive Cas. Ins. Co., Civ.

A. No. 13-1261, 2014 WL 2434193, at *5 (D.N.J. May 28, 2014).

       The second factor considers the convenience of the parties. Here, none of the parties will

be inconvenienced by having this matter adjudicated in the federal forum. Indeed, both the

Underlying Action and this action were filed in courts located in the same city, Newark, New

Jersey. See Kelly, 868 F.3d at 288 (concluding that the parties would not be inconvenienced by

litigating in federal court, which was in the same city as the court where the plaintiffs originally

filed suit). Additionally, dismissal of this action in favor of a proceeding in state court would delay,

however slight, resolution of the coverage dispute since any resolution would require

commencement of a new action in state court. See Nationwide Prop. & Cas. Ins. Co. v. Zatyko,


9
  The Third Circuit has instructed district courts to give “meaningful consideration” to any relevant
factors, and that some factors may be weighed heavier than others based on the circumstances of
each case. Reifer, 751 F.3d at 146. The circuit court has also advised that “there will be situations
in which district courts must consult and address other relevant law or considerations.” Id.
Importantly, in the insurance coverage context, the fifth, sixth, and eighth factors are “particularly
relevant,” to the extent applicable, based on the facts of a particular case. Ewart v. State Farm
Mutual Auto. Ins. Co., 257 F. Supp. 3d 722, 725 (E.D. Pa. 2017) (citing Summy, 234 F.3d at 134).
“The fact that district courts are limited to predicting—rather than establishing—state law requires
‘serious consideration’ and is ‘especially important in insurance coverage cases.’” Reifer, 751 F.3d
at 148 (quoting Summy, 234 F.3d at 135).

                                                  10
Civ. A. No. 16-1010, 2016 WL 6804436, at *3 (E.D. Pa. Nov. 16, 2016). The Court finds this

second factor weighs in favor of this Court’s exercise of discretionary jurisdiction.

        The third factor considers the public interest in the settlement of the uncertainty of

obligation. Despite Moving Defendants’ contentions that the “public interest favors, and one might

almost say demands” abstention (ECF No. 18-3 at 6), the Court is not convinced of or aware of

any public interest considerations. The insurance policy in question does not appear to turn on any

unsettled question of state law or important policy issue. Absent such concerns, there is little reason

for a federal court to be reluctant about deciding this case. See Reifer, 751 F.3d at 147 (“[F]ederal

and state courts are equally capable of applying settled state law to a difficult set of facts.” (quoting

Heritage Farms Inc. v. Solebury Twp., 671 F.2d 743, 747 (3d Cir. 1982)); IDT Corp. v. Krill, Civ.

A. No. 13-1540, 2013 WL 5937421, at *5 (D.N.J. Nov. 4, 2013) (finding public interest not

implicated where no public policy concerns were at issue and no “novel or complex issues of state

law necessitate[d] state court adjudication”). This factor tips in favor of the Court exercising

discretionary jurisdiction.

        Turning to the fourth factor, there is no more convenient remedy available. Plaintiff is not

a party to the Underlying Action and even if Plaintiff filed the same declaratory judgment action

in New Jersey state court, to do so now would require the filing of a new action. Evanston, 2019

WL 1916203, at *4. “Because this action already exists, it is arguably more convenient for the

parties to litigate their insurance coverage dispute in this federal forum, rather than start anew in

state court.” See Zatyko, 2016 WL 6804436, at *4 (determining that the fourth Reifer factor either

weighed in favor of exercising jurisdiction or was neutral because even though the parties could

seek declaratory relief in state court, they would be required to commence a new action in state




                                                   11
court). The Court finds this factor weighs in favor of this Court’s exercise of discretionary

jurisdiction or is neutral.

        The fifth and sixth Reifer factors consider the federal courts’ general policy of restraint

when the same issues are pending in a state court and the avoidance of duplicative litigation,

respectively. Reifer, 751 F.3d at 146. Indeed, as explained previously, there is no reason to be

concerned about duplicative litigation as the Court finds the issues in the two proceedings are

distinct. These Reifer factors, therefore, weigh in favor of this Court’s exercise of discretionary

jurisdiction.

        The seventh factor considers preventing the use of the declaratory action as a method of

procedural fencing or as a means to provide another forum in a race for res judicata. Moving

Defendants argue in their reply brief, “Plaintiff is correct that Platinum is not arguing that

defendant is forum shopping in this matter. However, it can be argued that by filing this matter in

federal court, which tends to have much shorter discovery periods than the New Jersey Superior

Court,” it could have the effect of “procedurally fencing off some of the issues concerning

insurance coverage before the parties in the underlying state court personal injury action have had

ample opportunity to conduct the requisite discovery that may affect the issues.” (ECF No. 23 at

14.) That Plaintiff could have sued (or intervened) in state court does not mean it was required to

do so. Cont’l Indem. Co., 2019 WL 1379884, at *4 (noting that “at least one court in this District

has stated that where the declaratory judgment plaintiff ‘is not a party in the state proceeding, this

concern [about procedural fencing] does not apply’”). The Court finds this factor is neutral.

        The eighth and final factor—which is applicable in the insurance context—identifies an

“inherent conflict of interest between an insurer’s duty to defend in a state court and its attempt to

characterize that suit in federal court as falling within the scope of a policy exclusion.” Reifer, 751



                                                  12
F.3d at 146. Here, Plaintiff’s opposition brief has brought to light an additional wrinkle in this

case: on October 5, 2020, after the filing of Plaintiff’s Complaint, Evanston Insurance Company

(“Evanston”), the insurer of The Gomez Construction, LLC “acknowledged Ridgeway’s status as

an additional insured and accepted primary responsibility of the defense of Ridgeway in the

[Underlying Action] subject to a reservation of its right.” (ECF No. 22 at 9.) Evanston “further

issued an umbrella insurance policy to The Gomez Construction, LLC, and has also reserved its

rights under that policy through an October 8, 2020 Reservation of Rights.” (Id. at 10.) Evanston

has “appointed defense counsel and holds direct oversight of the defense afforded to Ridgeway.”

(Id. at 19.) According to Plaintiff, “[b]ecause Ridgeway is being defended by an attorney that was

not selected, appointed or controlled by [Plaintiff], there is no conflict of interest.” (Id.) Moving

Defendants reply arguing there “is more than an abstract potential that a conflict could arise.” (ECF

No. 23 at 14.) At this juncture, because the facts at issue in the Underlying Action are not at issue

in this declaratory judgment action, there is no danger Plaintiff will establish facts in this action

that could prejudice the parties in the state court suit. See Evanston, 2019 WL 1916203, at *4.

Moreover, any inherent conflict would be the same if the insurance coverage dispute was litigated

in state court rather than federal court. As such, this factor is neutral or tips in favor of exercising

discretionary jurisdiction. See Homesite Ins. Co. v. Neary, Civ. A. No. 17-2297, 2017 WL

5172294, at *3–4 (E.D. Pa. Nov. 8, 2017) (finding the eighth Reifer factor neutral for this reason).

        Here, after finding that no parallel proceedings exist and balancing the Reifer factors, this

Court will exercise jurisdiction over the case, as permitted under the DJA. Evanston, 2019 WL

1916203, at *5. Presently, Plaintiff has satisfied its burden of proof that this Court’s jurisdiction is

proper. However, in the unlikely event that the discovery process reveals that the same exact issues

are at dispute in this case and the Underlying Action, and that the efforts in this matter are



                                                  13
substantially duplicative, the Court will not preclude Moving Defendants from raising the Motions

to Dismiss again at a later point.

IV.   CONCLUSION

       For the reasons set forth above, Moving Defendants’ Motions to Dismiss (ECF Nos. 18,

20) are DENIED without PREJUDICE. . An appropriate order follows.



Dated: June 29, 2021

                                                    /s/ Brian R. Martinotti
                                                    BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




                                               14
